Exhibit 10.1
July 31, 2008
VIA HAND DELIVERY
Mr. George M. Stuart
Questcor Pharmaceuticals, Inc.
3260 Whipple Road
Union City, CA 94587
Re: Transition to Part-Time Employee
Dear Mr. Stuart:
     This letter agreement (“Agreement”) sets forth the terms of your change in
status from your current role as a full-time employee of Questcor
Pharmaceuticals, Inc. (the “Company”) to a new role as a part-time employee of
the Company for a six month transition period:
     1. Transition Date. Your last day as the Company’s Senior Vice President
and Chief Financial Officer, the Company’s Principal Accounting Officer and its
Assistant Secretary, will be the earlier to occur of the following two dates:
(i) the date upon which a new Chief Financial Officer begins his or her
employment with the Company; or (ii) December 31, 2008 (the “Transition Date”).
The Company will immediately initiate a search for a new Chief Financial Officer
and may publicly announce this search. Until the Transition Date, you shall
continue to use your best efforts to perform your currently assigned duties and
responsibilities. During your continued employment in your current capacity
through the Transition Date, you will receive your regular base salary payments
and continued benefits coverage in which you are currently enrolled. Of course,
you must continue to comply with all of the Company’s policies and procedures
during your continued employment.
     2. Post-Transition Date. On the Transition Date, you will continue to be an
employee of the Company under the terms set forth in this Agreement, but you
will no longer be an officer of the Company. Within five (5) business days of
the Transition Date, you will use your best efforts to execute and deliver to
the Company a “sub-certification” to support the certifications contemplated by
Section 302 of the Sarbanes-Oxley Act of 2002. You agree to work a normal
part-time work week and your compensation will be a gross amount of $17,333.33
per month ($8,666.67 gross semi-monthly) less all applicable payroll deductions
and withholdings. The Company will also reimburse you, in accordance with its
standard practices, for any expenses incurred in the performance of your
post-Transition Date duties and responsibilities. The term of your
post-Transition Date employment will be for a period (the “Transition Period”)
commencing on the Transition Date and ending on the “Transition Ending Date”
which shall be the date that is (a) six months after the Transition Date, (b) a
later date determined by mutual agreement evidenced by an amendment to this
Agreement or (c) if you become employed by any employer as described in
Paragraph 8 before the six month anniversary of the Transition Date, the day
before your employment with that other employer starts. A description of your
duties and responsibilities during the Transition Period is set forth on
Schedule 1. All duties and responsibilities assigned during the Transition
Period may be conducted from your home office in San Diego, California.
SCHEDULE 1

 



--------------------------------------------------------------------------------



 



     3. Continued Vesting. As a result of your continuous service as an
employee, all your stock options to purchase the Company’s Common Stock shall
continue to vest until the Transition Ending Date. After the Transition Ending
Date, in accordance with the your stock option agreements (the “Option
Agreements”) and the stock option plans under which your options were granted
(the “Option Plans”), you will have ninety (90) days to exercise your vested
stock options, subject to certain exceptions as set forth in the Option
Agreements and Option Plans. Upon the Transition Ending Date, all of your
unvested stock options will terminate immediately.
     4. Other Benefits. Until the Transition Ending Date, you will continue to
be eligible to participate in the Company’s various benefit plans to which you
are currently enrolled including medical, dental and vision insurance, as well
as life, accidental death and disability insurance. You will receive 7 days of
paid vacation during the Transition Period, in lieu of continuing to accrue
vacation at your current rate, and will receive regular paid holidays. Until the
Transition Ending Date, you will also continue to be eligible to participate in
the Company’s 401(k) Plan, Section 529 College Savings Program and Employee
Stock Purchase Plan.
     5. Accrued Salary and Vacation. On the Transition Ending Date, the Company
will pay you for all accrued salary and all accrued and unused vacation earned
through the Transition Ending Date, subject to standard payroll deductions and
withholdings. The Company will also pay you for any approved expenses incurred
but not yet paid as of the Transition Ending Date. You are entitled to these
payments by law.
     6. Transition Ending Date Benefits. If you: (a) timely sign and date this
Agreement, (b) allow it to become effective and fully perform under its terms,
(c) sign and date the Transition Ending Date Release attached hereto as
Exhibit A on or within 21 days after the Transition Ending Date, and (d) allow
the Transition Ending Date Release to become effective and do not revoke it;
then after your Transition Ending Date, the Company will pay you (i) $26,000,
and (ii) $20,000 for each full month remaining from the Transition Ending Date
until the 6 month anniversary of the Transition Date (collectively, the
“Transition Ending Date Benefits”).
     7. Proprietary Information and Inventions. You agree that the Proprietary
Information and Inventions Agreement between you and the Company (the
“Proprietary Information Agreement” shall remain in full force and effect
following the date of this Agreement and the Transition Ending Date in
accordance with its terms.
     8. Other Work Activities. You have no duty to mitigate any compensation you
receive from this Agreement. Throughout the Transition Period, you may engage in
employment, consulting, or other work relationships in addition to your work for
the Company, provided that such other employment, consulting, or work
relationships do not interfere with your continuing obligations to the Company
or otherwise create a conflict of interest with the Company. The Company will
make reasonable arrangements to enable you to perform your work for the Company
at such times and in such a manner so that it will not interfere with other
activities in which you may engage. Notwithstanding the foregoing, in the event
you are employed by a third party for more than an average of 20 hours per week,
you agree to notify the Company. If this re-employment occurs, then your
Transition Ending Date shall be the day before that employment starts. In order
to protect the trade secrets and confidential and proprietary information of the
Company, you agree that, during the Transition Period, you will notify the
Company, in writing, before you obtain competitive employment, perform
competitive work for any business entity, or engage in any other work activity
that is or may be competitive with the Company, and you will

 



--------------------------------------------------------------------------------



 



obtain the Company’s written consent before engaging in any such competitive
activity. If you engage in such competitive activity without the Company’s prior
written consent, or otherwise breach this Agreement or the Proprietary
Information Agreement, then, in addition to any other remedies, the Company’s
obligation to pay your salary will cease, and the Company will have the right to
set your Transition Ending Date as of the date you first engaged in competitive
activity and void your right to the Transition Ending Date Benefits described in
Paragraph 6.
     9. Other Compensation or Benefits.
          (a) General Compensation or Benefits. You acknowledge that, except as
expressly provided in this Agreement or unless your Transition Ending Date is
extended beyond the date that the Board of Directors authorizes payments of
incentive compensation to other Questcor executives, you are not entitled to
receive and will not receive from the Company any additional compensation or
benefits, including but not limited to salary, bonuses, severance, or employee
benefits either during your continued employment or after the Transition Ending
Date. By way of example, but not limitation, you acknowledge and agree that you
are not eligible for any bonus compensation for 2008, and upon the termination
of your employment on the Transition Ending Date, you will not be entitled to
receive any severance pay notwithstanding the terms of that certain Severance
Agreement between you and the Company dated September 28, 2005, which agreement
is hereby terminated and of no further force or effect, and you hereby waive any
right to any compensation or benefits under that Agreement.
          (b) Change in Control Compensation or Benefits.
               (i) Change in Control Benefits Prior to the Reassignment Date.
From the date of this Agreement up until and including your Transition Date, you
shall be entitled to receive any Change in Control benefits to which you become
entitled during such period pursuant to the terms of your Change in Control
Agreement dated September 28, 2005 and amended February 13, 2007 (“Change in
Control Agreement”); provided, however, that if any such compensation or
benefits are provided to you, they shall be in lieu of the other benefits
provided under this Agreement, including without limitation any of the
compensation or benefits set forth in Sections 2,  3, 4, 5 and 6 herein.
               (ii) Change in Control Benefits After the Reassignment Date.
After the Transition Date, you shall not be entitled to receive any Change in
Control severance benefits, regardless of whether the Company is subject to a
Change in Control after the Transition Date (including any Change in Control
that occurs during the Transition Period) under your Change in Control
Agreement. The acceleration of the vesting of your stock options upon a Change
in Control shall be governed by the Option Plans and your Option Agreements. You
expressly agree that your Change in Control Agreement shall have no further
force or effect after the Transition Date, and you hereby waive any right to any
compensation or benefits under that Agreement after the Transition Date. For
purposes of clarification, if there is a Change of Control after the Transition
Period, all other terms of this Agreement will remain in full effect.
     10. Return of Company Property. You agree to return to the Company, on the
Transition Ending Date or earlier if requested by the Company, all Company
documents (and all copies thereof) and other property of the Company in your
possession or control. You agree that you will make a diligent and timely search
to locate any such documents, property and information. In addition, if you have
used any personally owned computer, server, or e-mail system to receive,

 



--------------------------------------------------------------------------------



 



store, review, prepare or transmit any Company confidential or proprietary data,
materials or information, then you agree to provide the Company, no later than
the Transition Ending Date, with a computer-useable copy of all such information
and then permanently delete and expunge such Company confidential or proprietary
information from those systems without retaining any reproductions (in whole or
in part); and you agree to provide the Company access to your system as
requested to verify that the necessary copying and/or deletion is done. Your
timely compliance with this Section 10 is a precondition to your eligibility for
the Transition Ending Date Benefits.
     11. Nonsolicitation. In order to protect the trade secrets and confidential
and proprietary information of the Company, you agree that during your continued
employment, and for one year following the Transition Ending Date, you will not,
either directly or through others, solicit or attempt to solicit any employee,
consultant, or independent contractor of the Company to terminate his or her
relationship with the Company in order to become an employee, consultant or
independent contractor to or for any other person or entity.
     12. Nondisparagement. You agree not to disparage the Company or the
Company’s officers, directors, employees, shareholders, parents, subsidiaries,
affiliates, and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation and the Company agrees not
to disparage you in any manner likely to be harmful to your business, business
reputation or personal reputation; provided that the parties may respond
accurately and fully to any question, inquiry or request for information when
required by legal process.
     13. Release.
          (a) General Release. In exchange for the consideration provided to you
by this Agreement that you are not otherwise entitled to receive, you hereby
generally and completely release, acquit and forever discharge the Company and
affiliated entities, along with its and their predecessors and successors and
their respective directors, officers, employees, shareholders, partners, agents,
attorneys, insurers, affiliates and assigns (collectively, the “Released
Parties”), of and from any and all claims, liabilities and obligations, both
known and unknown, that arise from or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to and including the date that
you sign this Agreement (collectively, the “Released Claims”).
          (b) Scope of Release. The Released Claims include, but are not limited
to: (a) all claims arising out of or in any way related to your employment with
the Company, or the termination of that employment; (b) all claims related to
your compensation or benefits from the Company, including salary, bonuses,
commissions, other incentive compensation, vacation pay and the redemption
thereof, expense reimbursements, severance payments, fringe benefits, stock,
stock options, or any other ownership or equity interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
but not limited to claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including but not limited to claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990 (as amended), the federal Age Discrimination in
Employment Act of 1967 (as amended) (the “ADEA”), and the California Fair
Employment and Housing Act (as amended).
          (c) Exceptions. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (a) any rights or
claims for indemnification you may

 



--------------------------------------------------------------------------------



 



have pursuant to any written indemnification agreement with the Company to which
you are a party, the charter, bylaws, or operating agreements of the Company, or
under applicable law; (b) any rights which are not waivable as a matter of law;
or (c) any claims arising from the breach of this Agreement. In addition,
nothing in this Agreement prevents you from filing, cooperating with, or
participating in any investigation or proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, the California Department of
Fair Employment and Housing, or any other government agency, except that you
hereby waive your right to any monetary benefits in connection with any such
claim, charge, investigation or proceeding. You hereby represent and warrant
that, other than the Excluded Claims, you are not aware of any claims you have
or might have against any of the Released Parties that are not included in the
Released Claims.
     14. ADEA Waiver. You hereby acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA, and
that the consideration given for the waiver and release you have given in this
Agreement is in addition to anything of value to which you were already
entitled. You further acknowledge that: (a) your waiver and release do not apply
to any rights or claims that may arise after the date you sign this Agreement;
(b) you should consult with an attorney prior to signing this Agreement
(although you may voluntarily decide not to do so); (c) you have twenty-one
(21) days to consider this Agreement (although you may choose voluntarily to
sign this Agreement sooner); (d) you have seven (7) days following the date you
sign this Agreement to revoke this Agreement (in a written revocation sent to
and received by the Company’s Chief Executive Officer); and (e) this Agreement
will not be effective until the date upon which the revocation period has
expired, which will be the eighth day after you sign this Agreement, provided
that you do not revoke it (the “Effective Date”).
     15. Section 1542 Waiver. In giving the release herein, which includes
claims which may be unknown to you at present, you acknowledge that you have
read and understand Section 1542 of the California Civil Code, which reads as
follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
For the purpose of implementing a full and complete release and discharge of the
Released Parties, you hereby expressly waive and relinquish all rights and
benefits under that section and any law or legal principle of similar effect in
any jurisdiction with respect to your release of claims in this Agreement,
including your release of unknown and unsuspected claims.
     16. Entire Agreement. Nothing in this Agreement shall affect the terms of
the Indemnification Agreement you entered into with the Company on September 27,
2005, which shall continue in full force and effect. Both your initial offer
letter and your Severance Agreement dated September 28, 2005 are completely
superseded by this Agreement and are no longer of any force and effect. Except
as expressly stated above, this Agreement, including all exhibits, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with regard to the subject matter hereof. This Agreement
supersedes any and all other agreements, whether oral, implied or written,
between you and the Company on its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein. It may not be modified except in a written agreement
approved by the Board and signed by you and a duly authorized officer of the
Company. Each

 



--------------------------------------------------------------------------------



 



party has carefully read this Agreement, has been afforded the opportunity to be
advised of its meaning and consequences by his or its respective attorneys, and
signed the same of his or its own free will. Any ambiguity in this Agreement
shall not be construed against either party as the drafter.
     17. Successors and Assigns. This Agreement will bind the heirs, personal
representatives, successors, assigns, executors and administrators of each
party, and will inure to the benefit of each party, its heirs, successors and
assigns.
     18. Applicable Law. This Agreement will be deemed to have been entered into
and will be construed and enforced in accordance with the laws of the State of
California without regard to conflict of laws principles. The parties agree that
venue for any legal action relating to this Agreement will be Alameda County,
California.
     19. Severability; Waiver of Breach. If any provision of this Agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question shall be deemed modified so as to be rendered enforceable
in a manner consistent with the intent of the parties, insofar as possible under
applicable law. Any waiver of a breach of this Agreement, or rights hereunder,
shall be in writing and shall not be deemed to be a waiver of any successive
breach or rights hereunder.
     20. Counterparts. This Agreement may be executed in two counterparts, each
of which will be deemed an original, all of which together constitutes one and
the same instrument. Facsimile signatures are as effective as original
signatures.
     If this Agreement is acceptable to you, please sign below within twenty-one
(21) days of your receipt of this Agreement, and return the fully signed
original to me. If you do not sign this Agreement within the aforementioned
timeframe and promptly return it to me, or if you sign this Agreement but then
timely revoke this Agreement under Paragraph 14 above, then this Agreement will
be of no force or effect.
     We wish you the best and look forward to continuing to work with you prior
to and during the Reassignment Period.

            Sincerely,

QUESTCOR PHARMACEUTICALS, INC.
      By:   /s/ Don Bailey         Don Bailey        President & Chief Executive
Officer     

     
UNDERSTOOD AND AGREED:
   
 
   
/s/ George M. Stuart
 
George M. Stuart
   
Date: July 31, 2008
   

 